Petition for Writ of Mandamus Denied and
Memorandum Opinion filed January 28, 2010
 
In
The
Fourteenth
Court of Appeals

NO. 14-10-00075-CV

 
In Re Keen Transport, Inc and Vincent Ray Burd,
Relators

 

ORIGINAL
PROCEEDING

WRIT OF MANDAMUS

MEMORANDUM
 OPINION
On January 26, 2010, relators, Keen Transport, Inc
and Vincent Ray Burd, filed a petition for writ of mandamus in this court.  See
Tex. Gov’t Code Ann. §22.221 (Vernon 2004); see also Tex. R. App. P.
52.  In the petition, relators ask this court to compel the Honorable Susan
Criss, presiding judge of the 212th District Court of Galveston County, to grant
their motion to abate.  
Relators have not included in the mandamus record a
written order denying their motion to abate or that portion of a reporter’s
record demonstrating an oral ruling on their motion to abate..  See Tex.
R. App. P. 52.3(k)(1); In re Bill Heard Chevrolet, Ltd., 209 S.W.3d 311,
314 (Tex. App.—Houston [1st Dist.] 2006, orig. proceeding).  
Relators have not established their entitlement to
the extraordinary relief of a writ of mandamus.  Accordingly, we deny relators’
petition for writ of mandamus without prejudice to refiling in compliance with
Rule 52.3(k)(1).  The emergency motion to stay proceedings is denied as moot
without prejudice to refiling.
 
                                                                                    PER
CURIAM
 
 
 
 
Panel consists of Justices Frost, Boyce, and Sullivan.